Title: To George Washington from Major John Clark, Jr., 17 November 1777
From: Clark, John Jr.
To: Washington, George



Mr Davis’s Derby Township 17th Novr 1777. 10 oClock A.M.
May it please your Excellency

This moment I have seen a Gentleman (a Friend) who left the City Yesterday Evening, the report of the evacuation of Fort Mifflin was generally believed by the Citizens—’twas also said the Troops on board the Transports at Chester wou’d immediately land in the Jersey shore and march to attack red bank—a Captains Guard are on the West side Schuylkill—on the East, the seventy first Regiment and a few Hessians—the main Body are encamped along the line from Schuylkill to Delaware, their Redoubts are at the distance of four hundred Yards from each other—no Cannon in them at present—Feild pieces are in the intervals—two brick Houses were pulled down that stood in the line—two Battalions are attempting to be raised called “the 1st & 2d Pennsylvania loyalists commanded by His Excellency Sr Wm Howe”—The Inhabitants distress exceeds description Potatoes 12/ Beef 4/ Bread in proportion—Our Friends in Captivity in the greatest distress, many have died within this few Days for want of provision—their first allowance was ½ lb. Beef & 4½ Biscuit for three Days & now reduced to ¼ lb. Salt pork & 6 Biscuit for eight Days—near 300 have lately been obliged to enlist or starve—Major Harper, & Lieut. Col. Frazer were Yesterday permitted to walk the Streets on parole—two Dutch Boys have been taken as Spies & are confined in the old Dungeon—One Shuttle of Maryland Dragoons much insulted because he wou’d not enlist, & is near starving—I am now going down towards Province Island—If the Enemy are going to cross the Delaware to attack red bank, you will have information instantly—any discoveries I make I shall communicate you—I wrote you last Evening & hope you received it. The Enemy’s Magazine of Hay consists of about 6 or 8 Stacks & no more The prisoners are allowed no fuel, & the Inhabitants very little—I thought to have seen your Excellency to Day—but am much fatigued & a little indisposed—I am obliged to go towards the shore to make some discoveries if possible—great numbers are coming out of the City the Enemy report a part of the 17th Lt Dragoons are on board the Transports before mentioned & they also say, the number of Troops on board are 4,500, three thousand of whom lately arrived from England—From what I seen I must discredit this account—the greater

part of them are Green Coats—those clad in red appear dirty. I am with real esteem Your Obedt Hble servt

Jno. Clark Junr


P.S. Gens. Cadwalader & Reed & myself rode along the shore within a quarter of a Mile at most of the Shipping—they fired two Muskets one Ball went over us & the other fell in the Water so that you may conclude we had a good view of them—The reasonable a 64, lay a Ground near the Wharf Day before Yesterday.
 ☞ A noted Mr Vernum with a party from the City crossed over to Jersey & stole a few Sheep which they sell in Market to the Inhabitants they were pursued & 3 of them taken—Vernum & a Son of his were oblig’d to leap in the Water & swim after the Boat—it having pushed off during the alarm.
The Bridge at Chester on the West side the Creek has caved in, it may be made passable for a few foot—Individuals now cross it—A few flat Bottom’d Boats went down to New Castle in the morning.

